Citation Nr: 0813845	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
erectile dysfunction with penile deformity and constant 
infections as a result of Department of Veterans Affairs (VA) 
surgical procedures in February 2002 and subsequent 
hospitalization.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
depression as a result of VA surgical procedures in February 
2002 and subsequent hospitalization.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran's spouse
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from January 1954 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the VA 
Regional Office (RO) in North Little Rock, Arkansas.  

In May 2006, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.  

In March 2007, the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA) in order to 
decide the claims.  In August 2007, the Board forwarded to 
the veteran and his representative a copy of the VHA report 
obtained and, subsequently, granted the veteran's motion for 
an extension of time until November 28, 2007 to submit 
additional evidence and/or information to support the claims.  

In December 2007, the Board remanded the claim to the RO, via 
the AMC, per the veteran's request for RO consideration of 
newly submitted evidence in the first instance.

As noted previously by the Board in a prior remand, the 
veteran's representative has alleged entitlement to 
compensation for "all residuals of the negligent medical 
care the VA provided from July through October 1998."  The 
veteran's representative was invited to further clarify the 
additional disabilities claimed, and the basis of entitlement 
for each disability.  

As no clarification has been provided, the Board finds that 
no other issues are before the VA at this time other than 
those listed on the title page. 


FINDING OF FACT

The medical evidence of record demonstrates that the veteran 
did not incur additional disability from erectile dysfunction 
with penile deformity, constant infections and depression as 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, lack of informed consent, or 
similar incidence of fault on the part of the VA, nor are the 
disorders the result of an event that was not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability from erectile 
dysfunction with penile deformity and constant infections as 
a result of VA surgical procedures in February 2002 and 
subsequent hospitalization have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2007). 

2.  The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability from depression 
as a result of VA surgical procedures in February 2002 and 
subsequent hospitalization have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability claimed as 
erectile dysfunction with penile deformity, constant 
infections, and depression.  It is argued that such disorders 
result from negligent treatment provided by VA and lack of 
informed consent for the surgical procedures performed on the 
veteran.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA medical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations pertaining to claims for compensation 
pursuant to 38 U.S.C.A. § 1151 were revised and renumbered 
during the pendency of appeal.  See 69 Fed. Reg. 46,426 (Aug. 
3, 2004).  The enabling regulation for 38 U.S.C.A. § 1151 was 
renumbered from 38 C.F.R. § 3.358 to 38 C.F.R. § 3.361 and 
specifically made retroactive to all claims filed on or after 
October 1, 1997. 

38 C.F.R. § 3.361, states as follows:

§ 3.361 Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program.

(a)  Claims subject to this section-

(1) General. Except as provided in paragraph (2), 
this section applies to claims received by VA on 
or after October 1, 1997.  This includes original 
claims and claims to reopen or otherwise 
readjudicate a previous claim for benefits under 
38 U.S.C. 1151 or its predecessors.  The 
effective date of benefits is subject to the 
provisions of § 3.400(i).  For claims received by 
VA before October 1, 1997, see § 3.358. 

(2)  Compensated Work Therapy.  With respect to 
claims alleging disability or death due to 
compensated work therapy, this section applies to 
claims that were pending before VA on November 1, 
2000, or that were received by VA after that 
date.  The effective date of benefits is subject 
to the provisions of §§ 3.114(a) and 3.400(i), 
and shall not be earlier than November 1, 2000.
	
(b)  Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is 
based to the veteran's condition after such care, 
treatment, examination, services, or program has 
stopped.  VA considers each involved body part or 
system separately.

(c)  Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet 
the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death 
due to training and rehabilitation services or 
compensated work therapy program must meet the 
causation requirements of paragraph (d)(3) of 
this section.

(1) Actual causation required.  To establish 
causation, the evidence must show that the 
hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional 
disability or death.  Merely showing that a 
veteran received care, treatment, or examination 
and that the veteran has an additional disability 
or died does not establish cause.

(2)  Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a 
disease or injury for which the services were 
provided.

(3)  Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination.

(d)  Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote 
contributing cause.

(1)  Care, treatment, or examination.  To 
establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's 
additional disability or death, it must be shown 
that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and

(i)  VA failed to exercise the degree of care 
that would be expected of a reasonable health 
care provider; or
(ii)  VA furnished the hospital care, medical 
or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  
To determine whether there was informed 
consent, VA will consider whether the health 
care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor 
deviations from the requirements of § 17.32 of 
this chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may be 
express (i.e., given orally or in writing) or 
implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency 
situations.

(2)  Events not reasonably foreseeable.  Whether 
the proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined 
based on what a reasonable health care provider 
would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must 
be one that a reasonable health care provider 
would not have considered to be an ordinary risk 
of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was 
the type of risk that a reasonable health care 
provider would have disclosed in connection with 
the informed consent procedures of § 17.32 of 
this chapter ...

The informed consent provisions of 38 C.F.R. § 17.32, state 
as follows:

§ 17.32 Informed consent and advance care 
planning. 
       
        (a)  Definitions: 
Advance Directive.  Specific written statements 
made by a patient who has decision-making 
capacity regarding future health care decisions 
in any of the following:
(i)  VA Living Will.  A written statement 
made by a patient on an authorized VA form 
which sets forth the patient's wishes 
regarding the patient's health care treatment 
preferences including the withholding and 
withdrawal of life-sustaining treatment.
(ii)  VA Durable Power of Attorney for Health 
Care.  A written instruction on a VA form 
which designates the patient's choice of 
health care agent.
(iii)  State-Authorized Advance Directive.  A 
non-VA living will, durable power of attorney 
for health care, or other advance health care 
planning document, the validity of which is 
determined pursuant to applicable State law.  
For the purposes of this paragraph and 
paragraph (h) of this section, "applicable 
State law" means the law of the State where 
the advance directive was signed, the State 
where the patient resided when the advance 
directive was signed, the State where the 
patient now resides, or the State where the 
patient is receiving treatment.  VA will 
resolve any conflict between those State laws 
regarding the validity of the advance 
directive by following the law of the State 
that gives effect to the expressed wishes in 
the advance directive.
Close friend.  Any person eighteen years or 
older who has shown care and concern for the 
patient's welfare, who is familiar with the 
patient's activities, health, religious 
beliefs and values, and who has presented a 
signed written statement for the record that 
describes that person's relationship to and 
familiarity with the patient.
Decision-making capacity.  The ability to 
understand and appreciate the nature and 
consequences of health care treatment 
decisions.
Health care agent.  An individual named by 
the patient in a Durable Power of Attorney 
for Health Care.
Legal guardian.  A person appointed by a 
court of appropriate jurisdiction to make 
decisions for an individual who has been 
judicially determined to be incompetent.
Practitioner.  Any physician, dentist, or 
health care professional who has been granted 
specific clinical privileges to perform the 
treatment or procedure.  For the purpose of 
obtaining informed consent for medical 
treatment, the term practitioner includes 
medical and dental residents and other 
appropriately trained health care 
professionals designated by VA regardless of 
whether they have been granted clinical 
privileges.
Signature consent.  The patient's or 
surrogate's signature on a VA-authorized 
consent form.
Special guardian.  A person appointed by a 
court of appropriate jurisdiction for the 
specific purpose of making health care 
decisions.
Surrogate.  An individual, organization or 
other body authorized under this section to 
give informed consent on behalf of a patient 
who lacks decision-making capacity.
       
(b)  Policy.  Except as otherwise provided in 
this section, all patient care furnished under 
title 38 U.S.C. shall be carried out only with 
the full and informed consent of the patient or, 
in appropriate cases, a representative thereof.  
In order to give informed consent, the patient 
must have decision-making capacity and be able to 
communicate decisions concerning health care.  If 
the patient lacks decision-making capacity or has 
been declared incompetent, consent must be 
obtained from the patient's surrogate.  
Practitioners may provide necessary medical care 
in emergency situations without the patient's or 
surrogate's express consent when immediate 
medical care is necessary to preserve life or 
prevent serious impairment of the health of the 
patient or others and the patient is unable to 
consent and the practitioner determines that the 
patient has no surrogate or that waiting to 
obtain consent from the patient's surrogate would 
increase the hazard to the life or health of the 
patient or others.  In such circumstances consent 
is implied.
       
(c)  General requirements for informed consent.  
Informed consent is the freely given consent that 
follows a careful explanation by the practitioner 
to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or 
course of treatment.  The practitioner, who has 
primary responsibility for the patient or who 
will perform the particular procedure or provide 
the treatment, must explain in language 
understandable to the patient or surrogate the 
nature of a proposed procedure or treatment; the 
expected benefits; reasonably foreseeable 
associated risks, complications or side effects; 
reasonable and available alternatives; and 
anticipated results if nothing is done.  The 
patient or surrogate must be given the 
opportunity to ask questions, to indicate 
comprehension of the information provided, and to 
grant permission freely without coercion.  The 
practitioner must advise the patient or surrogate 
if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke 
his or her consent at any time.

(d)  Documentation of informed consent.  

(1)  The informed consent process must be 
appropriately documented in the health record.  
In addition, signature consent is required for 
all diagnostic and therapeutic treatments or 
procedures that:
       (i)  Require the use of sedation;
       (ii)  Require anesthesia or narcotic 
analgesia;
(iii)  Are considered to produce significant 
discomfort to the patient;
       (iv)  Have a significant risk of complication 
or morbidity;
(v)  Require injections of any substance into 
a joint space or body cavity; or
(vi)  Involve testing for Human 
Immunodeficiency Virus (HIV).

(2)  A patient or surrogate will sign with an 
"X" when the patient or surrogate has a 
debilitating illness or disability, i.e., 
significant physical impairment and/or difficulty 
in executing a signature due to an underlying 
health condition(s), or is unable to read and 
write.  When the patient's or surrogate's 
signature is indicated by an "X," two adults 
must witness the act of signing.  By signing, the 
witnesses are attesting only to the fact that 
they saw the patient or surrogate and the 
practitioner sign the form.  The signed form must 
be filed in the patient's health record.  A 
properly executed VA-authorized consent form is 
valid for a period of 60 calendar days.  If, 
however, the treatment plan involves multiple 
treatments or procedures, it will not be 
necessary to repeat the informed consent 
discussion and documentation so long as the 
course of treatment proceeds as planned, even if 
treatment extends beyond the 60-day period.  If 
there is a change in the patient's condition that 
might alter the diagnostic or therapeutic 
decision, the consent is automatically rescinded.

(3)  If it is impractical to consult with the 
surrogate in person, informed consent may be 
obtained by mail, facsimile, or telephone.  A 
facsimile copy of a signed consent form is 
adequate to proceed with treatment.  However, the 
surrogate must agree to submit a signed consent 
form to the practitioner.  If consent is obtained 
by telephone, the conversation must be audiotaped 
or witnessed by a second VA employee.  The name 
of the person giving consent and his or her 
authority to act as surrogate must be adequately 
identified for the record. 

(e)  Surrogate consent.  If the practitioner who 
has primary responsibility for the patient 
determines that the patient lacks decision-making 
capacity and is unlikely to regain it within a 
reasonable period of time, informed consent must 
be obtained from the patient's surrogate.  
Patients who are incapable of giving consent as a 
matter of law, i.e., persons judicially 
determined to be incompetent and minors not 
otherwise able to provide informed consent, will 
be deemed to lack decision-making capacity for 
the purposes of this section.  If the patient is 
considered a minor in the state where the VA 
facility is located and cannot consent to medical 
treatment, consent must be obtained from the 
patient's parent or legal guardian. The surrogate 
generally assumes the same rights and 
responsibilities as the patient in the informed 
consent process.  The surrogate's decision must 
be based on his or her knowledge of what the 
patient would have wanted, i.e., substituted 
judgment.  If the patient's wishes are unknown, 
the decision must be based on the patient's best 
interest.  The following persons are authorized 
to consent on behalf of patients who lack 
decision-making capacity in the following order 
of priority: 
       (1)  Health care agent;
       (2)  Legal guardian or special guardian;
(3)  Next-of-kin: a close relative of the 
patient eighteen years of age or older, in 
the following priority: spouse, child, 
parent, sibling, grandparent, or grandchild; 
or
	(4)  Close friend. 

(f)  Consent for patients without surrogates.  

(1) If none of the surrogates listed in paragraph 
(e) of this section are available, the 
practitioner may request Regional Counsel 
assistance to obtain a special guardian for 
health care or follow the procedures outlined in 
this paragraph (f).
       
(2)  Facilities may use the following process to 
make treatment decisions for patients who lack 
decision-making capacity and have no surrogate.  
For treatments or procedures that involve minimal 
risk, the practitioner must verify that no 
authorized surrogate can be located.  The 
practitioner must attempt to explain the nature 
and purpose of the proposed treatment to the 
patient and enter this information in the health 
record.  For procedures that require signature 
consent, the practitioner must certify that the 
patient has no surrogate.  The attending 
physician and the Chief of Service (or his or her 
designee) must indicate their approval of the 
treatment decision in writing.  Any decision to 
withhold or withdraw life-sustaining treatment 
for such patients must be reviewed by a multi-
disciplinary committee appointed by the facility 
Director.  The committee functions as the 
patient's advocate and may not include members of 
the treatment team.  The committee must submit 
its findings and recommendations in a written 
report to the Chief of Staff who must note his or 
her approval of the report in writing.  After 
reviewing the record, the facility Director may 
concur with the decision to withhold or withdraw 
life support or request further review by 
Regional Counsel. 

(g)  Special consent situations.  In addition to 
the other requirements of this section, 
additional protections are required in the 
following situations.
(1) No patient will undergo any unusual or 
extremely hazardous treatment or procedure, e.g., 
that which might result in irreversible brain 
damage or sterilization, except as provided in 
this paragraph (g).  Before treatment is 
initiated, the patient or surrogate must be given 
adequate opportunity to consult with independent 
specialists, legal counsel or other interested 
parties of his or her choosing.  The patient's or 
surrogate's signature on a VA authorized consent 
form must be witnessed by someone who is not 
affiliated with the VA health care facility, 
e.g., spouse, legal guardian, or patient 
advocate.  If a surrogate makes the treatment 
decision, a multi-disciplinary committee, 
appointed by the facility Director, must review 
that decision to ensure it is consistent with the 
patient's wishes or in his or her best interest.  
The committee functions as the patient's advocate 
and may not include members of the treatment 
team.  The committee must submit its findings and 
recommendations in a written report to the 
facility Director.  The Director may authorize 
treatment consistent with the surrogate's 
decision or request that a special guardian for 
health care be appointed to make the treatment 
decision.

(2) Administration of psychotropic medication to 
an involuntarily committed patient against his or 
her will must meet the following requirements.  
The patient or surrogate must be allowed to 
consult with independent specialists, legal 
counsel or other interested parties concerning 
the treatment with psychotropic medication.  Any 
recommendation to administer or continue 
medication against the patient's or surrogate's 
will must be reviewed by a multi-disciplinary 
committee appointed by the facility Director for 
this purpose.  This committee must include a 
psychiatrist or a physician who has 
psychopharmacology privileges.  The facility 
Director must concur with the committee's 
recommendation to administer psychotropic 
medications contrary to the patient's or 
surrogate's wishes.  Continued therapy with 
psychotropic medication must be reviewed every 30 
days.  The patient (or a representative on the 
patient's behalf) may appeal the treatment 
decision to a court of appropriate jurisdiction.

(3) If a proposed course of treatment or 
procedure involves approved medical research in 
whole or in part, the patient or representative 
shall be advised of this.  Informed consent shall 
be obtained specifically for the administration 
or performance of that aspect of the treatment or 
procedure that involves research.  Such consent 
shall be in addition to that obtained for the 
administration or performance of the nonresearch 
aspect of the treatment or procedure and must 
meet the requirements for informed consent set 
forth in 38 CFR Part 16, Protection of Human 
Subjects.

(4)  Testing for Human Immunodeficiency Virus 
(HIV) must be voluntary and must be conducted 
only with the prior informed and (written) 
signature consent of the patient or surrogate. 
Patients who consent to testing for HIV must sign 
VA form 10-012, "Consent for HIV Antibody 
Testing." This form must be filed in the 
patient's health record. Testing must be 
accompanied by pre-test and post-test counseling. 

(h)  Advance health care planning.  Subject to 
the provisions of paragraphs (h)(1) through 
(h)(4) of this section, VA will follow the wishes 
of a patient expressed in an Advance Directive 
when the attending physician determines and 
documents in the patient's health record that the 
patient lacks decision-making capacity and is not 
expected to regain it.  An advance directive that 
is valid in one or more States under applicable 
State law, as defined in paragraph (a) of this 
section, will be recognized throughout the VA 
health care system. 

(1)  Witnesses.  A VA Advance Directive: Living 
Will and Durable Power of Attorney for Health 
Care must be signed by the patient in the 
presence of two witnesses.  Neither witness may 
to the witness' knowledge be named in the 
patient's will, appointed as health care agent in 
the advance directive, or financially responsible 
for the patient's care.  VA employees of the 
Chaplain Service, Psychology Service, Social Work 
Service, or nonclinical employees (e.g., Medical 
Administration Service, Voluntary Service, or 
Environmental Management Service) may serve as 
witnesses.  Other individuals employed by the VA 
facility in which the patient is being treated 
may not sign as witnesses to the advance 
directive.  Witnesses are attesting only to the 
fact that they saw the patient sign the form.

(2)  Instructions in critical situations.  VA 
will follow the unambiguous verbal or non-verbal 
instructions regarding future health care 
decisions of a patient who has decision-making 
capacity when the patient is admitted to care 
when critically ill and loss of capacity may be 
imminent and the patient is not physically able 
to sign an advance directive form, or the 
appropriate form is not readily available.  The 
patient's instructions must have been expressed 
to at least two members of the health care team.  
The substance of the patient's instructions must 
be recorded in a progress note in the patient's 
health record and must be co-signed by at least 
two members of the health care team who were 
present and can attest to the wishes expressed by 
the patient.  These instructions will be given 
effect only if the patient loses decision-making 
capacity during the presenting situation.

(3)  Revocation.  A patient who has decision-
making capacity may revoke an advance directive 
or instructions in a critical situation at any 
time by using any means expressing the intent to 
revoke.

(4)  VA policy and disputes.  Neither the 
treatment team nor surrogate may override a 
patient's clear instructions in an Advance 
Directive or in instructions in critical 
situations, except that those portions of an 
Advance Directive or instructions given in a 
critical situation that are not consistent with 
VA policy will not be given effect. 

Historically, the veteran's spouse filed an application for 
VA benefits on behalf of the veteran in May 1997.  VA 
hospitalization records show that the veteran suffered from 
cerebral thrombosis with infarction of the left cerebral 
hemisphere in July 1998, resulting in right hemiplegia and 
expressive aphasia.  He also received hospital treatment for 
urinary tract infection (UTI) as well as decubitus ulcers of 
the buttocks and penis.  Notably, his penile shaft wound 
required debridement.  He was also placed on Zoloft to treat 
depression.  An October 1998 aid and attendance examination 
report indicated that the veteran was bed bound being a 
double amputee with a contracted right arm which rendered him 
unable to care for himself.

In July 1999, the RO determined that the veteran was 
incompetent to handle disbursement of VA funds.

In April 2001, the veteran was found to have an elevated 
prostate-specific antigen (PSA) at the North Little Rock, 
Arkansas VA Medical Center (VAMC).  A needle biopsy sample 
returned a diagnosis of adenocarcinoma of the prostate, 
Gleason Grade 3 + 4.  He elected to start hormone therapy in 
July 2001.

In pertinent part, the veteran was admitted to North Little 
Rock VAMC on an emergency basis on February 25, 2002.  He 
reported a 3-day history of having no bowel movements with 
recent onset of nausea and vomiting.  His prior history of 
prostate carcinoma, status post cerebrovascular accidents 
with multiple neurologic problems, coronary artery disease 
status post coronary artery bypass grafting and myocardial 
infarction, seizure disorder, chronic obstructive pulmonary 
disease, left common carotid artery occlusion, diabetes 
mellitus type II, congestive heart failure (CHF), 
hypertension and peripheral vascular disease with bilateral 
above-the-knee amputations were noted.  A subsequent work-up 
evaluation indicated the need for exploratory laparotomy due 
to small bowel obstruction as well as placement of a Foley 
catheter.

The record includes two separate Optional Form 522's (Form 
522), entitled "A REQUEST FOR ADMINISTRATION OF ANESTHESIA 
AND FOR PERFORMANCE OF OPERATIONS AND OTHER PROCEDURES," 
dated February 26, 2002.  Both of these documents indicate 
that consent was obtained from the veteran's spouse via 
telephone and that the telephone conversation was recorded (# 
0231B).  One form obtained permission to explore the abdomen 
with possible bowel resection and colostomy.  The veteran's 
spouse was counseled as to the nature of the proposed 
procedure as well as attendant risks and expected results.  
The attendant risks included infection, bleeding, damage to 
surrounding structures, need for further procedure, 
myocardial infarction (MI), stroke, and death.  The other 
document obtained consent for placement of a urethral 
catheter, including slit or circumcision of the penis.  The 
veteran's spouse was counseled as to the nature of the 
proposed procedure as well as attendant risks and expected 
results.  The attendant risks included bleeding, infection 
and poor cosmesis.

The February 26, 2002 surgical report for circumcision, 
dilation and Foley catheter placement states as follows: 

The patient is a 67-year old gentleman who has an 
acute abdomen, and he is going to the operating 
room by the general surgery to perform an 
exploratory laparotomy.  Prior to Foley 
placement, patient was found to have a phimosis 
and a urology consult was obtained.  The patient 
was evaluated and found to have a tight phimosis 
with prior history of prostate cancer and a prior 
history of urethral stricture disease.  
Indication for circumcision was placed.  Risks 
and benefits were explained to the patient.  
Family wished to proceed.  The consent was 
obtained and we proceeded with surgery.

The February 26, 2002 surgical report for the exploratory 
laparotomy also noted that informed consent for the procedure 
was obtained by the veteran's spouse over the phone.  The 
exploratory surgery resulted in lysis of adhesions and 
incidental appendectomy.

The veteran was discharged from VA on March 11, 2002.  His 
discharge instructions included awareness of danger signals 
such as redness or drainage of pus coming from the wound.

On March 12, 2002, the veteran was readmitted to VA due to 
penile infection.  The next day he underwent penile 
debridement with catheter placement.   The veteran's informed 
consent was obtained prior to this procedure.  His discharge 
summary noted VA's placement of an indwelling catheter on 
February 26, 2002 which was discontinued at some point.  The 
discharge summary states "It should be noted that the 
patient had a nonstandard urinary collection bag tied around 
the base of his penis.  In effect, his penis with sutured 
line was sitting in urine at all times."

The veteran was readmitted to VA on April 8, 2002 due to 
urethral erosion at the base of his penis.  It was determined 
that urinary diversion would be the veteran's best mode of 
treatment and that, due to previous history, the veteran 
required an open suprapubic tube placement.  It was noted 
that the veteran's urethra was scarred over and healed with 
resultant penile shaft shortening/contracture.  On May 3, 
2002, VA obtained informed consent from the veteran's 
guardian for placement of suprapubic tube and penile 
debridement.  The attendant risks included bleeding, 
infection, drainage, damage to surrounding structures 
including bowel, risk of neoplasm and need for further 
procedures.  It was noted that the veteran was successfully 
treated for depression.  He was discharged in November 2002.

VA mental disorders examination in April 2003 indicated that 
examination of the veteran was rendered virtually impossible 
because of his aphasia.  The veteran's spouse reported that 
the veteran demonstrated moodiness, frustration and 
depression when being incontinent.  She reported that he was 
bedridden at home, and declined to participate in any of his 
care.  The examiner, upon review of the claims folder, 
provided a diagnosis of depressive disorder not otherwise 
specified (NOS) and the following opinion:

I did not find evidence that the veterans [sic] 
depression was secondary to his surgery.  
Frankly, however, because of his aphasia it was 
impossible to provide adequate assessment of any 
depression.  I note that treatment records 
indicate depression, but they did not indicate 
any etiology.  It is certainly possible that his 
depression might have worsened following his 
surgery in 2002, but that really involved 
speculation.

The Board finds that this report overall, provides evidence 
against this claim, failing to indicate a connection between 
VA treatment and the disability at issue.

An April 2003 VA genitourinary examination provided the 
following opinion:

GENERAL INFORMATION:

Please note that the patient is accompanied by his 
wife who has his power of attorney.  The C-file 
has been reviewed as the hospital chart.  Please 
note that I am very familiar with this situation, 
as I have taken care of the patient at the VA on 
multiple occasions and am involved with the events 
in question.

NARRATIVE HISTORY:

The patient is a 68-year-old African Male with 
significant medical comorbidities who is 
completely debilitated, bed bound, and requires 
full personal care.  His medical problems are 
multiple and include prostate cancer, diabetes 
mellitus, anemia, decubitus ulcers, peripheral 
vascular disease, malnutrition, hypertension, and 
depression.

This patient was diagnosed with Gleason 7 (3+4) 
prostate cancer in the spring of 2001, at which 
time, he was started on Zoladex for greater than 
two years.  It is unclear to me his erectile 
status before that time, but I can tell you for 
the past two years he has been castrated and 
erectile function is not an issue.  That is the 
result of the treatment for his prostate cancer.  
Prior to that based on his debilitated bed-bound 
status, I doubt he was sexually active.  He will 
continue on the hormone therapy the rest of his 
life and his erectile function will not change.  
The patient was admitted to the hospital on 
February 2002 for bowel obstruction.  He was 
vomiting blood and acutely ill.  Preoperatively, a 
catheter could not be placed because of 
significant phimosis.  The patient medically had 
to have a Foley catheter due to need for 
resuscitation and the expected postoperative 
course.  It was fully expected he might end up 
intubated and in the unit where fluid monitoring 
would be critical.  Consent was obtained for the 
exploratory laparotomy, possible bowel resection, 
and colostomy as well as permission for a 
circumcision.  That is documented in the chart.  
The wife does say to me that she did agree to a 
circumcision, but she did not agree to removing 
all that skin.  She is not knowledgeable about the 
procedure for circumcision and understandably is 
somewhat confused because of the poor cosmetic 
result.  The risks of the procedure that were 
discussed included infection and poor cosmesis.  
The procedure was performed on a very not elective 
basis.  The circumcision was performed on February 
26, 200[2].  On March 13, 200[2], the patient had 
to be debrided as he developed skin and 
paraurerethral infection that was a result of the 
surgery and the fact that he has poor vascular 
support, malnutrition, and poor mobility.  
Throughout the hospitalization, the patient also 
had sacral decubiti.  On May 3, 200[2], a 
suprapubic tube was placed to divert the drainage 
away from his penis and his penis continues to 
heal by secondary intention.  The patient was in 
the North Little Rock Nursing Home for an extended 
length during that time to receive wound care.

Currently, his catheter is changed every month by 
home-based primary care and there are no problems 
with the suprapubic tube.  He has not had an 
infection [in] some time.  His penis has healed.  
It is contracted and his meatus is not 
identifiable.

This is a very complicated and unfortunate 
situation.  The patients [sic] wife did give 
consent for a circumcision and the risks were 
explained.  I think that that was a difficult time 
as this was an emergency surgery and people were 
very concerned about the patients ability to 
withstand that surgery in the extent of his 
problem.  Penile manipulation was necessary to 
allow a catheter to be placed.  Undoubtedly, the 
catheterization itself was difficult because of 
the history of prostate cancer.  The wife has said 
to me that she did not know there would be a 
circumcision.  She also has concerns about not 
agreeing to an appendectomy.  An appendectomy is a 
very common part of an exploratory laparotomy for 
a hostile abdomen and is an appropriate 
intervention.  When someone has had as many 
surgeries as this patient and is in such poor 
condition, at the time of an exploratory 
laparotomy, one would remove the appendix so as 
not to ever to question that again or to avoid the 
possibility of having to have an appendectomy 
later in life, which would certainly be very 
complicated.

As far as the specific concerns related to the 
surgery, the inability to obtain an erection is 
not an issue as this patient was castrate prior to 
his surgery and this surgery had no bearing on his 
ability to perform sexually.  As far as penile 
deformity, his penis is contracted and somewhat 
curved with a mal placed meatus that his 
bothersome to him but it does not affect his 
sexual performance and his urination has been 
addressed.  It is true that he would have to be 
said to have some penile deformity.  As far as 
constant infections, the infection associated with 
his surgery has been cleared.  He is well healed 
from that perspective.  As far as any issues of 
bladder infection, he has not had one of those in 
sometime and that is not related to the surgery 
but is more related to his need for urinary 
diversion, which would be necessary regardless of 
the status of his circumcision.  Preoperatively, 
he was managed with a ___ versus Foley 
intermittently so that has not changed 
significantly.  As far as acute depression that is 
difficult to determine, as the patient is aphasic 
and noncommunicative.  Throughout this process, he 
has appeared in good spirits but undoubtedly, this 
has been a strain for both he and his wife.

Thereafter, the veteran was treated for UTI's in January and 
September 2004 as well as January 2005.

In March 2007, the Board requested expert medical opinion 
from a Veterans Health Administration (VHA) urologist.  This 
examination report, dated May 2007, states as follows:

... In preparation for this report, I reviewed [the 
veteran's] entire C-file and all of Volume 7 and 
8 of his records which included the operation and 
subsequent events.

MEDICAL HISTORY:

In order to gain an understanding of the 
patient's preexisting problems, I reviewed 
additional parts of his charts.  A discharge 
summary dated August 15, 1998 lists as diagnoses:

1. Cerebral thrombosis with infarction of left 
cerebral hemisphere.
2. Occluded left internal carotid and left 
vertebral artery.
3. Right hemiplegia.
4. Expressive aphasia.
5. Urinary tract infections.
6. Decubitus ulcers of buttocks and penis.

The patient was hospitalized for evaluation of a 
change in mental status, and while in the 
hospital, suffered a massive left hemisphere 
stroke on 07/24/1998.

The patient had been incontinent of stool and 
urine and had a condom catheter.  Notes from the 
Discharge Summary include, "He developed 
decubitus ulcers on both buttocks and the 
enterostomy nurse saw him.  The ulcers are being 
treated with Silvadene cream and dressing changes 
b.i.d.  He also developed an ulcer on his penis 
from the condom catheter, and this will require 
continued care."

On physical examination, he had right hemiplegia, 
a contracted right arm, and frozen right 
shoulder, with bilateral above the knee 
amputations, and severe dysphasia which made 
communication difficult.

In June of 2001, Gleason 3+4 = 7 adenocarcinoma 
of the prostate was diagnosed with all six cores 
containing cancer and a rectal exam indicating 
bilateral extensions.  His PSA was 11.6.  He was 
started on Zoladex treatment at that time.  This 
medication causes medical castration by 
preventing testes from liberating testosterone.  
Patients receiving Zoladex treatment are not able 
to have sexual intercourse.

He was admitted in February 2002 with a 
mechanical small bowel obstruction.  Permission 
for exploratory laparotomy was obtained.  
Permission for circumcision was also obtained 
because of the patient's severe phimosis and 
Foley catheter could not be placed.  He was 
dehydrated on admission and required fluid 
resuscitation with monitoring of urine output.  
The permit in the chart dated 02/26/2002 is for 
placement of a urethral catheter to include 
dorsal slit or circumcision.  The possible 
complications were listed as bleeding, infection, 
and poor cosmesis.  It states that consent was 
obtained by telephone from the patient's wife.  
Consent #0231B was listed as the tape containing 
the information.

Circumcision was performed.  I read the operative 
note and found nothing unusual about this.  He 
did require dilation of a urethral stricture, 
after which a Foley catheter was placed without 
difficulty.  Laparotomy revealed small bowel 
obstruction due to multiple adhesions which were 
released.  The patient had one period of ileus 
but recovered from this operation.  He was 
readmitted on March 12, 2002.  The dictated 
history and physical states that the Foley 
catheter had been removed.  He was treated with 
an external urinary drainage device.

Dr. [R.C.], a staff surgeon, dictated, "In 
interim, Foley was discontinued.  The patient 
recovered from general surgery status and was 
discharged home.  He was then taken to the 
emergency room on March 13th, 2002 secondary to 
penile infection.  He appeared to have cellulitis 
or something of that nature.  It should be noted 
that the patient had a nonstandard urinary 
collection bag tied around the base of his penis.  
In effect, his penis with suture line was sitting 
in urine at all times.  The patient was seen by 
urology service and taken to the operating room 
immediately for penile debridement with catheter 
placement."

The operative note describes necrosis of a 
portion of the dorsal penile skin which was 
excised.  Small areas on the glans penis were 
also excised.  A Foley catheter was placed.  
There was subsequent healing of wounds, but he 
developed urethral erosion at the base of the 
penis, and a suprapubic tube was placed in 
05/2002.

There are four photographs in the patient's 
chart.  All of them have notes on the back: 
"#951637 #16 03-27-02 Walgreen's."  These 
photographs show an African-American gentleman 
whose abdomen and chest are covered by an 
undershirt.  You can see a portion of the right 
arm shows marked contracture of the elbow, and 
his left hand is present near his left iliac 
crest.  He has bilateral above-the-knee 
amputations which appear well healed.  The penis 
is visible with a device surrounding it.  This 
was probably a urinary collection device.  It has 
a flange which may have allowed the collection 
device to fit over the penis.  If so, the penis 
would have been soaked in urine, and the proximal 
portion of the penis would have draped over the 
lower edge of the device.  The upper or proximal 
one-half of his penis has normal pigmentation.  
The lower or distal one-half is depigmented with 
reddish areas.  The glistening surface suggests 
that there is epithelium over this area.  A 
transverse and a vertical portion of the glans 
penis is more red and probably represents the 
sites of previous excision of necrotic tissue 
with growth of normal granulation tissue.  There 
is no evidence of deformity in these views.  The 
scrotum appears normal, but it is not completely 
seen.  A lateral view shows a dressing on the 
penis.

CONCLUSION:

In summary, this patient with severe preexisting 
atherosclerotic cardiovascular disease including 
multiple cerebrovascular accidents, right 
hemiplegia, contracted right arm, and frozen 
shoulder, incontinence of urine controlled with 
an external urethral catheter and incontinence of 
stool, with subsequently bilateral sacral 
decubiti also had invasive adenocarcinoma of the 
prostate.

He developed a bowel obstruction due to adhesions 
and required an urgent circumcision in order to 
place a Foley catheter for drainage of urine and 
resuscitation.  The operation was performed 
without apparent complications, and he was 
discharged with a Foley catheter in place.  After 
discharge, the Foley catheter was removed, and an 
external urinary drainage was placed.  This 
allowed the entire penis to be bathed in urine.  
He returned to the emergency room with evidence 
of necrosis of a portion of his penile skin.  
This was debrided and was healing.  The 
photographs of 03/27/2002 show a penis with no 
evidence of necrosis or apparent deformity.  He 
subsequently required a suprapubic catheter 
because of urethral erosion at the base of the 
penis.

In my opinion, it is not likely that the veteran 
incurred erectile dysfunction and penile 
deformity as a result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the 
part of VA treatment providers, in terms of 
surgeries.

The patient's previous need for external drainage 
devices and the use of an external device after 
circumcision likely resulted in the necrosis of 
penile skin that was described.  The record does 
not show that the external drainage device was 
ordered by the urologist who performed the 
circumcision.  He was discharged from the 
hospital with a Foley catheter, which would have 
prevented maceration of the penile skin by urine 
and would not have caused erosion of the urethra 
at the base of the penis, the reason for the 
later suprapubic cystostomy.

The possible complications of cosmetic deformity 
of the penis and others were present on operative 
permits that are in the chart.

The issue of sexual function does not appear to 
be a relevant one.  The patient had such severe 
problems in 1998 that sexual intercourse would 
have been virtually impossible.  The addition of 
medical castration from adenocarcinoma and 
appropriate treatment for this invasive cancer 
would have further prevented him from having 
sexual intercourse.

The record reflects that, prior to the veteran's VA surgical 
treatment in February 2002, he had received prior VA 
treatment for prostate cancer with hormone therapy, 
depression with Zoloft, and penile shaft wound debridement.  
The competent medical opinions of record, from the April 2003 
VA examiner and the May 2007 VHA urologist, unequivocally 
state that the veteran was impotent for all practical 
purposes prior to February 2002 due to his hormone therapy.  
There is no medical evidence to the contrary.  These medical 
opinions, which are found to be fully supported by the 
medical record, provide very strong evidence against a 
finding that the veteran could have incurred any additional 
disability of impotence as a result of his February 2002 VA 
treatment.

The record also reflects that the veteran was admitted to VA 
on February 25, 2002 on an emergent basis.  He was determined 
to require emergency surgery involving an exploratory 
laparotomy and, due to his prior history of prostate cancer 
with phimosis, placement of a Foley catheter which could only 
be obtained by penile slit or circumcision.  The record 
clearly documents that the veteran's guardian (the appellant) 
was contacted by phone requesting consent to perform these 
procedures, and that her fully informed consent was obtained.  
With respect to the exploratory laparotomy, she was informed 
that the attendant risks included damage to surrounding 
structures and the need for further procedure.  With respect 
to the circumcision, she was advised that the attendant risks 
included infection and poor cosmesis.  

VA's documentation of record provides very strong evidence in 
favor of a finding that informed consent was obtained from 
the veteran's guardian as to both the exploratory laparotomy 
and the circumcision performed on February 26, 2002.  As 
demonstrated by the February 26, 2002 Form 522's, the 
duplicate recording of the telephone conversation and 
secondary documentation contained in the surgical report, VA 
properly followed the procedures contained in 38 C.F.R. 
§ 17.32.

Furthermore, the April 2003 VA examiner provided opinion that 
an incidental appendectomy is a common feature of an 
exploratory laparotomy and an appropriate intervention, in 
particular with respect to the known risk factors of not 
performing the procedure in poor health patients such as the 
veteran.  There is no medical evidence to the contrary.  This 
is very strong evidence in favor of a finding that an 
incidental appendectomy is a medically accepted incident of 
an exploratory laparotomy that was covered within the 
informed consent provided.

Notwithstanding the above, the medical evidence of record is 
negative for any indication that the veteran incurred 
additional disability from erectile dysfunction with penile 
deformity, constant infections and depression, as proximately 
due to carelessness, negligence, lack of proper skill, error 
in judgment, lack of informed consent, or similar incidence 
of fault on the part of the VA, or the result of an event 
that was not reasonably foreseeable.

Rather, the April 2003 VA examiner and March 2007 VHA 
urologist concurred in the conclusion that the veteran did 
not incur any additional disability of erectile dysfunction, 
penile deformity and constant infections due to carelessness, 
negligence, lack of proper skill, error in judgment, lack of 
informed consent, or similar incidence of fault on the part 
of the VA.  As shown by the Board above, these examiners 
extensively and accurately reviewed the evidence of record 
and provided a convincing rationale for the conclusions 
reached.  In particular, both examiners noted that the 
veteran was placed on a non-standard external urinary 
drainage device after his VA discharge on March 11, 2002 
which had not been ordered by VA physicians.

Additionally, an April 2003 VA mental disorders examiner was 
unable to find any evidence that the veteran's depression 
worsened after his February 2002 surgery, let alone the fact 
that any increased severity of such depression would have to 
result from some fault on the part of VA which, as above, has 
not been shown.  

Overall, the Board finds that the medical opinions of record, 
which are found to be fully supported by the medical record, 
provide very strong evidence against these claims.  

The Board also finds that the post-service medical record, as 
a whole, also provides evidence against these claims, failing 
to indicate any evidence of carelessness, negligence, lack of 
proper skill, error in judgment, lack of informed consent, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination.

The Board recognizes all of the appellant's various 
contentions on behalf of the veteran.  Clearly, she is 
competent to report her lack of understanding concerning the 
consent she provided.  However, she has both denied and 
conceded having provided informed consent for the veteran's 
circumcision which calls into question her ability to recall 
events 6 years previous.  The Board finds her statements 
regarding the history of events is entitled to very limited 
probative value.

The Board places greater probative value as to the 
documentary evidence of record memorializing the informed 
consent on the same day the surgical procedures were 
performed.  Simply stated, the Board finds that the post-
service medical record, including all medical reports, 
provides evidence against these claims, outweighing the lay 
statements of the veteran and his spouse. 

The Board further notes that the appellant is not competent 
to provide an opinion requiring medical knowledge or a 
clinical examination by a medical professional, such as a 
medical diagnosis or an opinion as to the cause of the 
veteran disorders.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While she may be 
competent to describe the veteran as being capable of having 
an erection prior to his February 2002 surgery, she does not 
have the medical expertise to speak to the medical issue as 
to whether faulty VA treatment caused or aggravated any of 
the veteran's disorders. 

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that VA 
treatment caused the veteran to incur additional disability 
involving erectile dysfunction with penile deformity, 
constant infections and depression.  Accordingly, VA must 
deny the claims of entitlement to VA benefits pursuant to 
38 U.S.C.A. § 1151.

The duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was not satisfied prior to the 
initial adjudication of the claims.  In this respect, a pre-
adjudicatory RO letter in September 2002 advised the 
veteran's spouse, as guardian of the veteran, of the criteria 
for establishing entitlement to compensation under 
38 U.S.C.A. § 1151 and advised her of the relative duties 
between herself and VA in developing the claims.  A June 2006 
RO letter first advised the veteran's spouse of the criteria 
for establishing a disability rating and effective date of 
award, should compensation be awarded.  This letter also 
advised the veteran's spouse to submit evidence in her 
possession pertinent to the claims.  An August 2006 RO letter 
requested clarification as to the nature of disabilities 
being claimed as due to VA medical care under 38 U.S.C.A. 
§ 1151.  An undated RO letter (chronologically appearing 
after a December 2006 letter notifying the veteran's guardian 
that her claim was being sent to the Board) provided further 
VCAA notice.  

The notice deficiencies identified above were cured with 
readjudication of the claims in a January 2008 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudications.  The 
veteran's guardian has demonstrated actual knowledge of the 
evidentiary requirements by providing evidence concerning 
informed consent and pictures showing the complications 
claimed to have resulted from VA care.  

The veteran's representative argued that expert medical 
expert opinion was necessary to decide the case based upon 
review of the entire claims folder.  As indicated above, the 
Board obtained such opinion as necessary to decide the case 
and granted the representative's motion for an extension of 
time for the specific purpose of obtaining countering medical 
opinion.  The veteran's representative has had ample 
opportunity to submit additional evidence and/or information 
pertinent to the claims and clearly understands what is 
required to prevail in this case.  Thus, the Board finds no 
prejudice to the veteran in adjudicating the case at this 
time as the veteran, through his guardian and representative, 
has demonstrated actual knowledge of the evidentiary 
requirements and has been provided ample opportunity to 
present the necessary evidence.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
pertinent VA medical records.  The RO obtained medical 
opinion in April 2003, and the Board requested additional 
expert medical opinion in March 2007.  As reflected above, 
these examination reports extensive cite to the relevant 
evidentiary record and provide supporting rationale for the 
opinions expressed.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It is important to note that this is very complex situation 
involving a veteran who is clearly severely disabled.  The 
Board has remanded this case several times and obtain an 
expert medical opinion in order to insure that the duty to 
assist and notify have been met.  The Board finds that 
further development, or an additional remand of the case to 
the RO, would serve no constructive purpose.  In light of the 
evidence, which provides overwhelming evidence against these 
claims, further action is clearly not warranted and 
additional action by the VA will not provide a basis to grant 
these claims. 

ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for additional disability from 
erectile dysfunction with penile deformity and constant 
infections as a result of VA surgical procedures in February 
2002 and subsequent hospitalization is denied.

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for additional disability from 
depression as a result of VA surgical procedures in February 
2002 and subsequent hospitalization is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


